—Order, Supreme Court, New York County (Joan Lobis, J.), entered April 16, 1999, which denied plaintiffs motion for a partial distribution of marital property, made after entry of a judgment dissolving the marriage but before trial of the equitable distribution claims, unanimously affirmed, with costs.
The motion was properly denied given highly contested issues of fact as to the value of the marital property and plaintiffs financial needs. We would also note that the trial on *59equitable distribution had begun and substantial proceedings had been conducted therein at the time of argument of this appeal. Concur — Ellerin, P. J., Rosenberger, Nardelli, Lerner and Andrias, JJ.